Citation Nr: 1714868	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-33 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected low back strain and lumbosacral degenerative arthritis, evaluated as 10 percent disabling prior to April 22, 2016, and as 40 percent disabling thereafter.

2.  Entitlement to an effective date prior to April 22, 2016 for a 40 percent rating for service-connected low back strain and lumbosacral degenerative arthritis.  

3.  Entitlement to an effective date prior to April 22, 2016 for a total disability rating based on individual employability due to service-connected disabilities (TDIU).  

4.  Entitlement to an effective date prior to April 22, 2016 for Dependents' Education Assistance. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from July 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In May 2013, the RO denied a claim for an increased rating for the Veteran's service-connected low back strain and lumbosacral degenerative arthritis, evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an increased rating.

In June 2016, the RO granted the claim for an increased rating for service-connected low back strain and lumbosacral degenerative arthritis, to the extent that it increased the Veteran's rating from 10 percent to 40 percent, with an effective date of April 22, 2016; the RO also granted a TDIU, and Dependents' Education Assistance; in each case, the RO assigned effective dates of April 22, 2016.  The Veteran has appealed the issues of entitlement to earlier effective dates for his 40 percent rating , TDIU and Dependents' Education Assistance.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance and/or to be housebound has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an increased rating for service-connected low back strain and lumbosacral degenerative arthritis, in reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The most recent VA back examination report (disability benefits questionnaire) (DBQ) of record is dated in May 2016.  This DBQ shows that it does not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his low back strain and lumbosacral degenerative arthritis in accordance with Correia. 

With regard to the claim for an earlier effective date for DEA, under the provisions governing eligibility of children for educational assistance, eligibility turns on the date that the Secretary first finds that the parent from whom eligibility is derived has a service-connected total disability permanent in nature.  "First finds" is defined in the statute as the effective date of the rating or date of notification to the veteran from whom eligibility is derived establishing a service- connected total disability permanent in nature, whichever is more advantageous to the eligible person.  38 U.S.C.A. § 3512 (a)(3) and (d) (West 2015); 38 C.F.R. § 21.3041 (d)(1) (2016). 

The regulation governing DEA also states that no person is eligible for educational assistance that reached his or her 26th birthday on or before the effective date of a finding of permanent total service-connected disability.  See 38 C.F.R. § 21.3040 (c).  In this case, the Veteran has reported that he has a child who was born in November 1986.  See VA Form 21-674, received in August 2007, and the basis for the RO's grant is unclear.  On remand, the basis for the grant of DEA must be clarified.  

With regard to the claims for earlier effective dates for an earlier effective date for a 40 percent rating for service-connected low back strain and lumbosacral degenerative arthritis, a TDIU, it is unclear as to what additional and relevant treatment records may be obtained pursuant to this remand, and these issues are "inextricably intertwined" with the increased rating issue being remanded, and these issues must be decided together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after May 2016, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination of his back, in order to determine the level of severity of his low back strain and lumbosacral degenerative arthritis.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's back symptoms and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Determine the basis for the grant of DEA, i.e., whether the Veteran has an eligible child.  See 38 C.F.R. § 21.3040 (c).  

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




